Citation Nr: 0504187	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus, type 
II.

3.  Entitlement to an initial increased rating for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel
INTRODUCTION

The veteran had active service from March 1966 to December 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The veteran is not shown to have hypertension that is 
causally or etiologically related to active service, or that 
was manifested within one year of separation from service, 
and is not due to or aggravated by a service-connected 
disability.  

2.  The veteran is not shown to have coronary artery disease 
that is causally or etiologically related to active service, 
or that was manifested within one year of separation from 
service, and is not due to or aggravated by a service-
connected disability. 

3.  The veteran's diabetes mellitus requires the use of 
insulin and a restricted diet, but there is no evidence that 
it necessitates the regulation of activities.


CONCLUSIONS OF LAW

1  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2004).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2004).

3.  The schedular criteria for an initial disability rating 
in excess of 20 percent for diabetes mellitus, type II, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an August 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 2003 statement of the case and a 
supplemental statement of the case issued in June 2003, the 
RO notified the veteran of regulations pertinent to service 
connection and increased rating claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a June 2002 letter, prior to the initial adjudication of 
the veteran's claims, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
service medical records; private treatment reports; and VA 
outpatient treatment and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
hypertension and arteriosclerosis, are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With respect to the veteran's increased rating claim, 
disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Hypertension

The veteran is seeking entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus, 
type II.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

As noted above, in order for service connection to be granted 
on a direct basis, a current disability; an in-service 
disease or injury; and a medical nexus opinion must be 
established.  See Hickson, supra.  In addition, in order for 
service connection to be granted on a secondary basis, there 
must be medical evidence of a current disability; evidence of 
a service-connected disability; and medical evidence of a 
nexus between the service-connected disability and the 
current disability.  See Wallin, supra.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2004).

Service medical records contain no complaints, treatment, or 
diagnoses of hypertension.  At induction in November 1965, 
the veteran's blood pressure measured 138/76 and he denied 
having high or low blood pressure.  At separation in November 
1969, he again denied having high or low blood pressure and 
when measured, it read 138/84.

Following service, the veteran was diagnosed with 
hypertension on several occasions from 1997 to 2002.  In 
January 1997, the veteran was diagnosed with controlled 
hypertension at the Heart Center.  Treatment records from 
Bronson Family Practice dated in October 2000 show the 
veteran's blood pressure measured 152/82 and 140/76.  In 
November 2000 it was noted that the veteran had controlled 
hypertension.  The veteran was again diagnosed with 
hypertension during VA outpatient treatment in May 2001.  At 
that time, he reported that both of his parents had 
hypertension.  

At his June 2002 VA examination, the veteran reported that he 
had hypertension for approximately 15 years.  Following an 
examination, he was diagnosed with hypertension and the 
examiner opined that it was not secondary to diabetes.  He 
stated that the veteran's hypertension was instead related to 
obesity and a long history of smoking.  In addition, he noted 
that the veteran's hypertension pre-dated his diabetes 
diagnosis by approximately 12 or 13 years.  

At his November 2002 VA examination, it was noted that the 
veteran had a long standing history of high blood pressure 
that was generally well-controlled.  Following a physical 
examination and review of the claims file, the examiner 
opined that it was "not likely" that the veteran's high 
blood pressure was aggravated by his diabetes.  

The Board has reviewed the evidence of record and finds that 
the veteran is not entitled to service connection for 
hypertension on presumptive, secondary, or direct bases.  
Absent evidence of hypertension during active service or 
hypertension manifest to a compensable degree within one year 
thereafter, service connection is not warranted on a direct 
or presumptive basis.  As noted above, the veteran's service 
medical records contain no complaints, treatment, or 
diagnoses of hypertension during active service.  Instead, 
the objective medical evidence of record shows that the 
veteran was first diagnosed with hypertension many years 
after separation from service.  As such, service connection 
is not warranted on a direct or presumptive basis.  

With respect to the veteran's claim on a secondary basis, the 
Board notes that the veteran's claim meets two of the 
requirements for a secondary service connection claim.  
However, there is no medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin, supra.  The Board notes that service connection was 
granted for diabetes mellitus, type II, in November 2001.  In 
addition, the objective medical evidence has demonstrated 
that the veteran has been diagnosed with hypertension on 
several occasions from 1997 to 2002.  However, both the June 
and November 2002 VA examiners have opined that the veteran's 
hypertension is not related to his diabetes mellitus.  In 
particular, the June 2002 VA examiner specifically stated 
that the veteran's hypertension was not secondary to his 
diabetes but instead related to obesity and a long history of 
smoking.  He also pointed to the fact that the veteran's 
hypertension diagnosis pre-dated his diabetes by 
approximately 12 or 13 years.  In addition, the November 2002 
VA examiner stated that it was "not likely" that the 
veteran's high blood pressure was aggravated by his diabetes.  

Absent a medical nexus opinion linking the veteran's 
hypertension to his service-connected diabetes mellitus, type 
II, the Board finds that service connection is not warranted 
on a secondary basis.  

To the extent that the veteran contends that he has 
hypertension that is related to active service or another 
disorder, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for hypertension, 
to include as due to diabetes mellitus, type II, and his 
claim is therefore denied.

2.	Coronary artery disease

The veteran is seeking entitlement to service connection for 
coronary artery disease, to include as secondary to diabetes 
mellitus, type II.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

As noted above, in order for service connection to be granted 
on a direct basis, a current disability; an in-service 
disease or injury; and a medical nexus opinion must be 
established.  See Hickson, supra.  In addition, in order for 
service connection to be granted on a secondary basis, there 
must be medical evidence of a current disability; evidence of 
a service-connected disability; and medical evidence of a 
nexus between the service-connected disability and the 
current disability.  See Wallin, supra.

Service medical records contain no complaints, treatment, or 
diagnoses of coronary artery disease.  At separation in 
November 1969, the veteran reported having pain or pressure 
in his chest.  It was noted that he had not been diagnosed 
with any disorders, did not take any medication, and that it 
was not incapacitating.  It was further noted that there was 
no sequelae.  On examination, the veteran's heart was 
"normal."  

Treatment records show that the veteran was diagnosed with, 
and treated for, coronary artery disease from 1991 to 2002.  
Treatment records from the Heart Center show that the veteran 
was diagnosed with nonsignificant coronary artery disease per 
a cardiac catheterization in 1991.  Treatment records from 
Bronson Family Practice dated in October 2000 indicated that 
the veteran was diagnosed with coronary artery disease 
following an electrocardiogram.  It was also noted that he 
showed evidence of myocardial infarction.  During VA 
outpatient treatment in September 2001, the veteran denied 
having any chest pain.  In February 2002, he was diagnosed 
with coronary artery disease, status post myocardial 
infarction.

At his June 2002 VA examination, the veteran indicated that 
he had a family history of coronary artery disease on his 
father's side.  On examination, his heart had regular rate 
and rhythm, and was without ectopies or murmurs.  He was 
diagnosed with coronary artery disease by history.  The 
examiner opined that the veteran's coronary artery disease 
was not secondary to diabetes and instead was related to his 
problem with obesity and long years of smoking.  He further 
noted that his coronary artery disease pre-dated his diabetes 
diagnosis by approximately 12 to 13 years.  

The veteran's November 2002 VA examination report noted a 
diagnoses of coronary artery disease and indicated that he 
was scheduled for bypass surgery the following month.  
Following an examination and review of the claims folder, the 
examiner opined that it was "not likely" that the veteran's 
coronary artery disease had been aggravated by his diabetes.  
He noted that the veteran was diagnosed with heart disease a 
little more than 15 years prior and had diagnosed with 
diabetes only 2 years prior.  He also stated that the veteran 
had many factors contributing to his known coronary artery 
disease, such as a long history of smoking, long history of 
high blood pressure, elevated lipids, morbid obesity, and 
positive family history.  Finally, he asserted that the 
veteran's coronary artery disease had exhibited typical 
progression in someone for whom the diagnosis was made at 
approximately age 40, who had a heavy smoking history, high 
blood pressure, increased lipids, and morbid obesity.  

The Board has reviewed the evidence of record and finds that 
the veteran is not entitled to service connection for 
coronary artery disease on presumptive, secondary, or direct 
bases.  Absent evidence of coronary artery disease during 
active service or within one year thereafter, service 
connection is not warranted on a direct or presumptive basis.  
As noted above, the veteran's service medical records contain 
no complaints, treatment, or diagnoses of coronary artery 
disease during active service.  Instead, the objective 
medical evidence of record shows that the veteran was first 
diagnosed with coronary artery disease by a cardiac 
catheterization in 1991, more than 20 years after separation 
from service.  As such, service connection is not warranted 
on a direct or presumptive basis.  

With respect to the veteran's claim on a secondary basis, the 
Board notes that the veteran's claim meets two of the 
requirements for a secondary service connection claim.  
However, there is no medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin, supra.  The Board notes that service connection was 
granted for diabetes mellitus, type II, in November 2001.  In 
addition, the objective medical evidence has demonstrated 
that the veteran has been diagnosed with coronary artery 
disease on several occasions from 1991 to 2002.  However, 
there is no medical nexus opinion linking the veteran's 
coronary artery disease to his service-connected diabetes 
mellitus.  

Both the June and November 2002 VA examiners have opined that 
the veteran's coronary artery disease is not related to his 
diabetes mellitus.  The June 2002 examiner specifically 
linked the veteran's coronary artery disease to his obesity 
and long years of smoking and stated that it was not related 
to diabetes mellitus.  The November 2002 examiner stated that 
it was "not likely" that the veteran's coronary artery 
disease had been aggravated by his diabetes.  He asserted 
that the veteran had many factors contributing to his known 
coronary artery disease, such as a long history of smoking, 
long history of high blood pressure, elevated lipids, morbid 
obesity, and positive family history.  He further opined that 
the veteran's coronary artery disease had exhibited typical 
progression in someone for whom the diagnosis was made at 
approximately age 40, who had a heavy smoking history, high 
blood pressure, increased lipids, and morbid obesity.  

Absent a medical nexus opinion linking the veteran's coronary 
artery disease to his service-connected diabetes mellitus, 
type II, the Board finds that service connection is not 
warranted on a secondary basis.  

To the extent that the veteran contends that he has coronary 
artery disease that is related to active service or another 
disorder, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu, supra.

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for coronary 
artery disease, to include as due to diabetes mellitus, type 
II, and his claim is therefore denied.

3.	Diabetes mellitus

The veteran is seeking an initial increased rating for his 
service-connected diabetes mellitus, type II, currently 
evaluated as 20 percent disabling.  He contends that his 
diabetes is more severe than currently evaluated, and has 
appealed for an increased rating.

The veteran's diabetes mellitus has been evaluated as 20 
percent disabling pursuant to the provisions of 38 C.F.R. § 
4.119, Diagnostic Code 7913.  The code provides a 20 percent 
disability rating for diabetes mellitus that requires insulin 
and restricted diet, or; use of oral hypoglycemic agent and 
restricted diet.  A 40 percent disability rating is assigned 
for diabetes mellitus that requires insulin, restricted diet, 
and regulation of activities.  

A 60 percent disability rating is warranted for diabetes 
mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Finally, a 100 percent disability 
rating is warranted for diabetes mellitus that requires more 
than one daily injection of insulin, restricted diet, and 
regulations of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119 
(2003).

Service medical records contain no complaints, treatment, or 
diagnoses of diabetes mellitus, type II. 

Treatment records from Bronson Family Practice dated in 
November 2000 noted that the veteran was seen for diabetes 
mellitus and that his knowledge of diabetes mellitus was 
"recent."  In March 2001, it was noted that the veteran had 
never had any hypoglycemic reactions and was currently 
controlled on Glucophage and Insulin.  There were no 
restrictions on his activities.  

At his September 2001 VA examination, the veteran stated that 
he was being treated for diabetes mellitus by taking 
Glucophage and Insulin.  He denied any numbness in his 
extremities or visual problems.  A diagnosis of diabetes 
mellitus, type II, was noted.  During VA outpatient treatment 
in February 2002, the veteran's diabetes mellitus was noted 
to be controlled by oral hypoglycemics, Insulin, and 
Lisinipril.  He was instructed to exercise as tolerated.  

At his June 2002 VA examination, the veteran stated that his 
diabetes mellitus was treated with Metformin and Insulin.  He 
had no complaints of neuropathy in his extremities.  On 
examination, he exhibited good muscles and normal range of 
motion, as well as a normal gait.  The sensation in his lower 
extremities was normal.  Following an examination, the 
veteran was diagnosed with diabetes mellitus, type II.  The 
examiner did not indicate that the veteran had to restrict 
his activities.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for the 
veteran's diabetes mellitus, type II.  Essentially, the 
veteran has diabetes mellitus that requires the use of 
insulin and a restricted diet.  However, there is no 
objective medical evidence that his activities are or should 
be restricted due to his diabetes mellitus.  To the contrary, 
the record shows that in February 2002 the veteran was 
instructed to exercise as tolerated.  Moreover, in June 2002, 
he denied complaints of neuropathy in his extremities and 
exhibited good muscles and normal range of motion, as well as 
a normal gait.  The sensation in his lower extremities was 
also normal.

In an April 2004 statement, the veteran stated that his 
diabetes mellitus should be evaluated as being 40 percent 
disabling because he took both oral medication and Insulin 
shots and had a controlled diet.  However, he did not 
indicate that he had to restrict his activities due to his 
diabetes mellitus.  In fact, the veteran has not stated at 
all that he has had to limit his activities due to his 
diabetes mellitus.  The Board finds no evidence indicating 
that the veteran has had to restrict his physical activity 
due to diabetes mellitus.  Therefore, the veteran's claim 
must be denied.

In summary, the Board concludes that the veteran's 
symptomatology from diabetes mellitus more closely 
corresponds to the assigned 20 percent rating under the 
provisions of Diagnostic Code 7913.  In the absence of 
evidence that the veteran has been required to regulate his 
activities due to his diabetes mellitus, a higher 40 percent 
rating is not warranted.  As such, his appeal is denied.  




ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, type II, is denied. 

Service connection for coronary artery disease, to include as 
due to diabetes mellitus, type II, is denied. 

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


